     Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 1 of 14



 
 
 
 
 
                                            UNITED STATES DISTRICT COURT
                                                  DISTRICT OF NEVADA
 
                                                                                      2:20-cv-01034
                                                                                &DVHBBBBBBBBBBBBBBBBBBBBBBB
    Hurricane Electric LLC
                                                                                VERIFIED PETITION FOR
                        3ODLQWLII V                                          PERMISSION TO PRACTICE
                                                                                IN THIS CASE ONLY BY
              YV                                                             ATTORNEY NOT ADMITTED
                                                                                TO THE BAR OF THIS COURT
   Millennium Funding, Inc. et al.                                            AND DESIGNATION OF
                                                                                LOCAL COUNSEL

                  'HIHQGDQW V 
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                      ),/,1*)((,6

                    Neil D. Greenstein
                BBBBBBBBBBBBBBBBBBBBBBBBBBBB3HWLWLRQHUUHVSHFWIXOO\UHSUHVHQWVWRWKH&RXUW
       QDPHRISHWLWLRQHU

                        7KDW3HWLWLRQHULVDQDWWRUQH\DWODZDQGDPHPEHURIWKHODZILUPRI

                                TechMark Greenstein Law, P.C.
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   ILUPQDPH

                                       1751 Pinnacle Drive, Suite 1000
      ZLWKRIILFHVDWBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                VWUHHWDGGUHVV

                             Tysons                                      Virginia
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        22102
           FLW\   VWDWH  ]LSFRGH

               347-514-7717                    ndg@techmark.com
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       DUHDFRGHWHOHSKRQHQXPEHU       (PDLODGGUHVV

                        7KDW3HWLWLRQHUKDVEHHQUHWDLQHGSHUVRQDOO\RUDVDPHPEHURIWKHODZILUPE\

               Hurricane Electric LLC
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBWRSURYLGHOHJDOUHSUHVHQWDWLRQLQFRQQHFWLRQZLWK
                        >FOLHQW V @

    WKHDERYHHQWLWOHGFDVHQRZSHQGLQJEHIRUHWKLV&RXUW

                                                                                                              5HY
     Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 2 of 14



                                        June 7, 1979
                          7KDWVLQFHBBBBBBBBBBBBBBBBBBBBBBB3HWLWLRQHUKDVEHHQDQGSUHVHQWO\LVD
                           GDWH
                                                                                       Virginia
     PHPEHULQJRRGVWDQGLQJRIWKHEDURIWKHKLJKHVW&RXUWRIWKH6WDWHRIBBBBBBBBBBBBBBBBBBBBBB
                                                                                                VWDWH
    ZKHUH3HWLWLRQHUUHJXODUO\SUDFWLFHVODZ3HWLWLRQHUVKDOODWWDFKDFHUWLILFDWHIURPWKHVWDWHEDURU
    IURPWKHFOHUNRIWKHVXSUHPHFRXUWRUKLJKHVWDGPLWWLQJFRXUWRIHDFKVWDWHWHUULWRU\RULQVXODU
    SRVVHVVLRQRIWKH8QLWHG6WDWHVLQZKLFKWKHDSSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHODZFHUWLI\LQJ
    WKHDSSOLFDQW VPHPEHUVKLSWKHUHLQLVLQJRRGVWDQGLQJ
                      7KDW3HWLWLRQHUZDVDGPLWWHGWRSUDFWLFHEHIRUHWKHIROORZLQJ8QLWHG6WDWHV'LVWULFW
    &RXUWV8QLWHG6WDWHV&LUFXLW&RXUWVRI$SSHDOWKH6XSUHPH&RXUWRIWKH8QLWHG6WDWHVDQG&RXUWV
    RIRWKHU6WDWHVRQWKHGDWHVLQGLFDWHGIRUHDFKDQGWKDW3HWLWLRQHULVSUHVHQWO\DPHPEHULQJRRG
   VWDQGLQJRIWKHEDUVRIVDLG&RXUWV
   &RXUW'DWH$GPLWWHG%DU1XPEHU
              See Attached Exhibit A
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                       7KDWWKHUHDUHRUKDYHEHHQQRGLVFLSOLQDU\SURFHHGLQJVLQVWLWXWHGDJDLQVWSHWLWLRQHU

     QRUDQ\VXVSHQVLRQRIDQ\OLFHQVHFHUWLILFDWHRUSULYLOHJHWRDSSHDUEHIRUHDQ\MXGLFLDOUHJXODWRU\

     RUDGPLQLVWUDWLYHERG\RUDQ\UHVLJQDWLRQRUWHUPLQDWLRQLQRUGHUWRDYRLGGLVFLSOLQDU\RU

     GLVEDUPHQWSURFHHGLQJVH[FHSWDVGHVFULEHGLQGHWDLOEHORZ

     NONE




                                                                   22                                                          5HY
     Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 3 of 14



                          7KDW3HWLWLRQHUKDVQHYHUEHHQGHQLHGDGPLVVLRQWRWKH6WDWH%DURI1HYDGD *LYH
    SDUWLFXODUVLIHYHUGHQLHGDGPLVVLRQ 
    NONE
 
 
                          7KDW3HWLWLRQHULVDPHPEHURIJRRGVWDQGLQJLQWKHIROORZLQJ%DU$VVRFLDWLRQV
    Wisconsin and California
 
 
                         3HWLWLRQHUKDVILOHGDSSOLFDWLRQ V WRDSSHDUDVFRXQVHOXQGHU/RFDO5XOH,$
    IRUPHUO\/5,$ GXULQJWKHSDVWWKUHH                    \HDUVLQWKHIROORZLQJPDWWHUV 6WDWHQRQHLIQRDSSOLFDWLRQV
   'DWHRI$SSOLFDWLRQ                             &DXVH                                      7LWOHRI&RXUW                       :DV$SSOLFDWLRQ
                                                                                   $GPLQLVWUDWLYH%RG\                       *UDQWHGRU
   RU$UELWUDWRU'HQLHG

    None in last 3 years
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                               ,IQHFHVVDU\SOHDVHDWWDFKDVWDWHPHQWRIDGGLWLRQDODSSOLFDWLRQV
                         3HWLWLRQHUFRQVHQWVWRWKHMXULVGLFWLRQRIWKHFRXUWVDQGGLVFLSOLQDU\ERDUGVRIWKH
   6WDWHRI1HYDGDZLWKUHVSHFWWRWKHODZRIWKLVVWDWHJRYHUQLQJWKHFRQGXFWRIDWWRUQH\VWRWKHVDPH
   H[WHQWDVDPHPEHURIWKH6WDWH%DURI1HYDGD
                        3HWLWLRQHUDJUHHVWRFRPSO\ZLWKWKHVWDQGDUGVRISURIHVVLRQDOFRQGXFWUHTXLUHGRI
   WKHPHPEHUVRIWKHEDURIWKLVFRXUW
                        3HWLWLRQHUKDVGLVFORVHGLQZULWLQJWRWKHFOLHQWWKDWWKHDSSOLFDQWLVQRWDGPLWWHGWR
   SUDFWLFHLQWKLVMXULVGLFWLRQDQGWKDWWKHFOLHQWKDVFRQVHQWHGWRVXFKUHSUHVHQWDWLRQ

                                                                                33                                                                   5HY
Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 4 of 14
Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 5 of 14
Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 6 of 14




         EXHIBIT A
       Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 7 of 14



                        Exhibit A to Application for pro hac vice admission
                      of Neil D. Greenstein to the United States District Court
                                        District of Nevada

                      State Court Bar Admissions – Neil D. Greenstein

                                                    Date                Current
                  Court                           Admitted              Standing          Bar No.:
 Virginia State Bar                                 5/16/79            Active/Good         18555
                                                                        Standing
 Virginia Supreme Court                             6/7/79                Good
 Wisconsin Supreme Court                           10/12/82            Active/Good        1013575
                                                                        Standing
 California Supreme Court                           9/29/86            Active/Good         123980
                                                                        Standing

                    Federal Court Bar Admissions – Neil D. Greenstein
         The two courts asterisked below require payment of fees to maintain active status. Since I do not
regularly practice in these courts, I elected not to pay the fees. However, my understanding is that I am
eligible for "active status" in both of these courts upon payment of the applicable fees and completion of
“standard” forms such as the ECF Registration form.


                   Court                            Date                Current
                                                  Admitted              Standing        Bar No.:
 United States Court of Appeals for the
 Fourth Circuit                                      6/7/79               Good            None
 United States Tax Court                           11/13/80             Inactive*         None
 United States District Court for the
 Eastern District of Virginia                        3/9/81               Good            None
 United States Supreme Court                        6/28/82               Good            None
 United States Court of Appeals for the               1982                Good            None
 Federal Circuit                              (Previously admitted
                                              to predecessor courts,
                                              Court of Claims and
                                              Court of Customs and
                                              Patent Appeals)
                                              (10/31/80)



                                                    1
     Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 8 of 14




                Court                      Date     Current
                                         Admitted   Standing    Bar No.:
United States Court of Appeals for the
Seventh Circuit                          2/19/82     Good        None
United States District Court for the
Eastern District of Wisconsin             6/1/83     Good        None
United States District Court for the
Western District of Wisconsin            10/11/85    Good        None
United States District Court for the
Northern District of California          8/28/86     Good       123980
United States Court of Appeals for the
Ninth Circuit                            9/19/86     Good        None
United States District Court for the
Central District of California           6/29/87     Good        None
United States District Court for the
Eastern District of California            5/1/89     Good        None
United States District Court for the
District of Nebraska                     1/25/90    Inactive*    None
United States District Court for the
Southern District of California           4/6/90     Good        None
United States District Court for the
Northern District of Illinois            9/22/00     Good       90785063
United States District Court for the
Eastern District of Michigan             9/17/02     Good        None
United States District Court for the
Northern District of Texas               11/26/02    Good        None


United States District Court for the     7/14/03     Good        None
District of Colorado
United States District Court for the      9/28/06    Good         None
Eastern District of Texas
United States District Court for the      7/5/07     Good         None
Northern District of Indiana



                                          2
       Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 9 of 14




 United States District Court for the            8/5/19              Good            123980
 Western District of Texas
 United States District Court for the            12/6/19             Good            None
 Southern District of Indiana




        I have also been admitted to practice pro hac vice to the following Federal District Courts
at various times throughout my career (some of these courts I am now admitted fully):

United States District Court for the Southern District of New York

United States District Court for the Eastern District of New York

United States District Court for the Middle District of Florida

United States District Court for the Southern District of Florida

United States District Court for the Southern District of Texas

United States District Court for the Western District of Texas

United States District Court for the Northern District of Texas

United States District Court for the Eastern District of Louisiana

United States District Court for the Western District of Washington

United States District Court for the District of Oregon

United States District Court for the District of Nevada

United States District Court for the District of Arizona

United States District Court for the Southern District of West Virginia

United States District Court for the District of Maryland

United States District Court for the Eastern District of North Carolina

United States District Court for the District of Massachusetts



                                                 3
      Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 10 of 14




       I am admitted to practice before the United States Patent & Trademark Office:

              Date                           Current
            Admitted                         Standing                   Registration No.:
              12/8/78                 Active/Good Standing                    29,159


        I have also been admitted to practice pro hac vice to the following State Courts at various
times throughout my career :

State of South Carolina, County of Horry

State of Florida, County of Palm Beach




                                                4
Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 11 of 14




          EXHIBIT B
Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 12 of 14
                       Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 13 of 14
                                         WISCONSIN SUPREME COURT
                                                OFFICE OF THE CLERK                         Telephone: 608-266-1880
                                                 110 E. Main Street, Suite 215                    TTY: 800-947-3529
                                                        P.O. Box 1688                               Fax: 608-267-0640
                                                  Madison, WI53701-1688                      http://www.wicourts.gov
        Sheila T. Reiff
            Clerk




                                    CERTIFICATE OF GOOD STANDING



              I, Sheila T. Reiff, Clerk of the Supreme Court of Wisconsin certify that the records
              of this office show that:


                                                  NEIL D. GREENSTEIN


              was admitted to practice as an attorney within this state on October 12, 1982 and
              is presently in good standing in this court.




                                                                   Clerk of Supreme Court




AP-7000, 03/2005 Certificate of Good Standing
Case 2:20-cv-01034-JCM-DJA Document 8 Filed 06/23/20 Page 14 of 14
